Title: Memorial from George Hammond, 7 November 1793
From: Hammond, George
To: Jefferson, Thomas


The undersigned, his Britannic Majesty’s Minister plenipotentiary to the United States, has the honor of submitting to the Secretary of State the accompanying deposition; from which it appears that on the 6th. ulto., the British brigantine Pilgrim from Nanticoke in Maryland bound to Barbadoes was captured by the French Xebeck privateer, le Sans Culotte of Marseille, at the distance of two miles and a half or three miles at the farthest, from the American shore and consequently within the jurisdiction of the United States.
It is necessary to remark that the original of this deposition was transmitted by his Majesty’s Vice-Consul for the state of Maryland to the Governor of Maryland under the hope that the interposition of that officer might have retarded, at least until the determination of the federal executive government might have been known, the sale of the Pilgrim. The Undersigned is entirely ignorant whether the influence of the Governor
 
of Maryland were exerted for this purpose or not; but, even admitting that it were, it was ineffectual, since on the 19 ulto. (within less than a week after its arrival in the port of Baltimore) the brigantine Pilgrim was publicly sold under the authority of the pretended tribunal of the French Consul at Baltimore. The Undersigned will reserve for a future occasion more general representations on the subject of the mischiefs which have flowed from the tacit permission that this government has granted to the establishment of these French Consular tribunals within its territory. For the present knowing (to use the expressions of the Secretary of States letter of the 15 of May) that “their judicial acts are not warranted by the usage of nations, by the stipulations existing between the United States and France nor by any laws of the land” he shall consequently consider the condemnation in this instance by the French Consular tribunal at Baltimore, “as a mere nullity” and shall therefore confine himself to the requisition that, if the executive government of the United States esteems the facts advanced in the annexed deposition to be well-founded it will immediately pursue the necessary measures for effecting the restitution of the brigantine the Pilgrim to her owners who are subjects of his Britannic Majesty.

(signed) Geo: Hammond


Lansdown near Philadelphia
7th of November 1793

